USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

UNITED STATES DISTRICT COURT DATE FILED: FAW 202
SOUTHERN DISTRICT OF NEW YORK

 

BUILDING SERVICE 32BJ PENSION
FUND,

Plaintiff,
1:19-cv-08850 (ALC)
-against-
ORDER
TOTAL MAINTENANCE SOLUTIONS

LLC and ABC COMPANIES 1-10,

Defendants.

 

Xx

ANDREW L. CARTER, JR., United States District Judge:
The Parties are hereby ORDERED to submit a Joint Status Report to the Court on or
before February 17, 2020.

SO ORDERED.

Dated: February 3, 2020
New York, New York / Cumy

ANDREW L. CARTER, JR.
United States District Judge

 

 
